UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Annual Report M.D. Sass Equity Income Plus Fund M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund May 31, 2015 Investment Advisers M.D. Sass Investors Services, Inc. M.D. Sass, LLC 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 8 INVESTMENT HIGHLIGHTS 10 SCHEDULES OF INVESTMENTS 17 SCHEDULE OF OPTIONS WRITTEN 20 STATEMENTS OF ASSETS AND LIABILITIES 31 STATEMENTS OF OPERATIONS 32 STATEMENTS OF CHANGES IN NET ASSETS 33 FINANCIAL HIGHLIGHTS 35 NOTES TO FINANCIAL STATEMENTS 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 51 NOTICE OF PRIVACY POLICY & PRACTICES 52 ADDITIONAL INFORMATION 53 Dear Shareholder of the M.D. Sass Equity Income Plus Fund, We are pleased to provide you with our second annual report for the M.D. Sass Equity Income Plus Fund, which launched on June 28, 2013. Performance MDEIX returned +6.37% for the 12-month period ended May 31, 2015 (MDEPX returned +6.09% over the same period without the load; -0.01% inclusive of the load). This compares favorably with the CBOE S&P 500 BuyWrite Index (BXM) which returned +4.32% over the same time period. Importantly, our results include a performance drag of about -2.59% from the purchase of S&P 500 index puts, as a potential hedge against a sharp market decline, which the BXM Index does not have.Therefore, we believe that our results are even more compelling relative to the benchmark on a risk-adjusted basis. The top positive stock/call contributors for the 12 month period ending through May 31, 2015 were: 1. Walgreens Boots Alliance (WBA), 2. Apple (AAPL), and 3. CBS Outdoor (CBSO). Primary detractors for the same period were: 1. Home Loan Servicing (HLSS), 2. Exterran Holdings (EXH), and 3. Schlumberger (SLB). Average Annual Total Return as of 05/31/2015 1 Year Since Inception 06/28/13 MDEIX Institutional Class 6.37% 10.46% MDEPX Retail Class w/out load 6.09% 10.18% MDEPX Retail Class w/ load -0.01% 6.84% MDEIX Institutional Gross Expense ratio: 1.29%; MDEIX Institutional Net Expense ratio: 0.75%* MDEPX Retail Gross Expense ratio: 1.56%; MDEPX Retail Net Expense ratio: 1.10%* Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance data quoted “w/ load” reflects the 5.75% maximum sales charge. Performance data quoted “w/out load” does not reflect this sales charge. If reflected, total returns would be reduced. Fund performance current to the most recent month- end may be lower or higher than the performance quoted and can be obtained by calling 1-855-637-3863. * Ratios correlate to the prospectus dated September 26, 2014.The Adviser has contractually agreed to waive its advisory fees through June 29, 2016. Portfolio Characteristics Looking forward, we believe the Fund may benefit from the potential cash flow generation of the portfolio in 2015 given its focus on attractively valued stocks with high and potentially growing dividends, attractive call premium, and relatively “cheap” index puts. As of May 31, 2015, the net cash flow, before Fund expenses, was 9.2%, comprised of the following: Fund Cash Flow Characteristics as of May 31, 2015: Call Premium: 9.2% 30-day SEC Yield Subsidized Unsubsidized Dividend Yield: 2.8% MDEIX 1.88% 1.56% Cost of Puts: -2.8% MDEPX 1.45% 1.15% Net Cash Flow 9.2% Additionally, in our view, the portfolio is well hedged against a steep market correction with index puts.The characteristics of the portfolio’s puts as of May 31, 2015 were as follows: Weighted Average Downside to Put Strike: -11 % Weighted Average Days until Expiration of Puts: Percentage of Portfolio Value Covered: 80 % Market Environment for the M.D. Sass Equity Income Plus Strategy We believe that the current market environment suits our strategy for several reasons: 1. Correlations have decreased: Post-crisis, the market went through an extended period of high correlation – in other words, stocks were moving together based on macro sentiment rather than on the individual stock fundamentals. We have now entered a period of low correlation which, we believe, is opportune for stock pickers like ourselves. 2. Hedging with puts has been “cheap”: The CBOE Volatility Index (“VIX”) is a measure of implied volatility in option prices. The lower the VIX, the more likely options will trade with lower embedded premiums. While volatility has 3 increased recently, the VIX remains at relatively low levels historically. We believe the puts in the portfolio are a cheap hedge against a market downturn. 3. Volatility has increased: As noted, volatility has returned more recently with the markets experiencing choppiness in January, June and July of 2015. In such an environment, the strategy’s ability to produce returns with a potentially lower risk profile through its cash flow generation and index puts may be further highlighted. 4. Yield is scarce: In this low interest rate environment, investors demand yield but are concerned about bearing too much interest rate risk. We believe high dividend yielding stocks with growing dividends offer an attractive alternative to yield starved investors. Increased demand for growing, high dividend yielding stocks may also bode well for the Fund’s long equity investments. Notably, we are intentionally steering clear of “bond proxies” – stocks with attractive yields but no growth. We appreciate the confidence our shareholders have placed in us. Past performance is not a guarantee of future results.Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Opinions expressed are those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. This report must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in a limited number of companies. Therefore, changes in the value of a single security may have a more significant effect on the value of the Fund’s portfolio than for other funds that invest in a greater number of companies. The Fund invests in mid-cap companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund invests in options, which may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed. When the Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited. There is no assurance that a closing transaction on a call option can be affected at a favorable price. During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change. If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. If an index put option purchased by the Fund were permitted to expire without being exercised, its premium would represent a loss realized by the Fund. When the Fund invests in other investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees. The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds. Absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. CBOE S&P 500 BuyWrite Index (BXM): The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index. One cannot invest directly in an index. S&P 500 Index: The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Dividend Yield: A financial ratio that shows how much a company pays out in dividends each year relative to its share price.In the absence of any capital gains, the dividend yield is the return on investment for a stock. Weighted Average Downside to Put Strike: The amount which a reference security must decline for a put to have value. Correlation: A statistical measure of how two securities move in relation to each other. CBOE Volatility Index (“VIX”): A measure of implied volatility in the stock market that is calculated on the basis of short- term index options on the S&P 500 Index. A high VIX index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices. A low VIX index generally follows calm markets and rising prices. The 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days. It is a “subsidized” yield, which means it includes contractual expense reimbursements and it would be lower without those reimbursements. The Unsubsidized 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days. It excludes contractual expense reimbursements, resulting in a lower yield. This Fund is distributed by Quasar Distributors, LLC. 4 Dear Shareholder of the M.D. Sass 1-3 Year U.S. Agency Bond Fund (the “Fund”), Performance Review: Through May 31, 2015, MDSIX returned +0.50% unannualized net year-to-date, +0.75% over the last 12 months, and +1.24% annualized since inception (6/30/2011). For the same period, MDSHX returned +0.41% year-to-date, +0.52% over the last 12 months, and +0.57% annualized since inception (12/30/2011). These results demonstrate that the Fund was a value-added alternative to other short duration instruments. Notably, MDSIX received a 4 Star Overall Rating from Morningstar within the Short-Term Government category out of 116 funds based on the Fund’s risk- adjusted return profile as of June 30, 2015. It is worth noting that that universe is not 100% U.S. Government short duration issues, while the Fund is. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1- 855-637-3863. MDSIX Gross Expense ratio: 0.72%; MDSIX Net Expense ratio: 0.70%* * Ratios correlate to the prospectus dated September 26, 2014.The Fund has agreed to waive its management fees and/or reimburse Fund expenses through at least September 28, 2016. The Fund’s returns have been driven by its strong relative yield and M.D. Sass’ ability to identify and purchase highly liquid, undervalued U.S. Government and U.S. Government Agency securities with quantifiable, stable cash flows that provide higher yields than comparable U.S. Treasury issues and to sell them if and when they become fairly valued.At 5/31/15, MDSIX’s 30 Day SEC Yield was +3.52% compared to the BofA/Merrill Lynch 1-3 Year U.S. Treasury Index’s +0.61% yield. These returns and yields were also produced while maintaining a focus on short-term securities. The Fund’s Effective Duration at 5/31/15 was 2.16 years. Non-Treasury fixed income sectors (both corporate credit and Mortgage Backed Securities (“MBS”) underperformed Treasuries during the 1-year period as the market faced strong headwinds from disparate global economic performance, geopolitical risks, and Federal Reserve (“Fed”) policy uncertainty.Amid this volatility, the cash flows from our MBS holdings have remained stable, which we believe will be the ultimate driver of the Fund’s return over time. Market Review: During the second half of 2014, the bond market was dominated by market concerns over divergent global economic growth. Geopolitical risks (e.g. Ukraine) and emerging countries’ currency volatility and equity market underperformance further boosted market volatility. The downshift in crude oil prices as a sign of a weak global economic recovery helped to drive the longer end of the U.S. Treasury yield curve lower.The net effect of lower energy prices and a stronger U.S. dollar weakened inflation expectations and hindered the economy’s progress towards the Federal Reserve’s 2% annual inflation goal. Separately, the fall in oil price negatively impacted high-yield bonds during the period given the sector’s exposure to energy and energy related companies. The U.S. Treasury yield curve flattened during Q1 this year, with intermediate (5-year) and longer maturity (10 and 30-year) yields decreasing the most.Softer than expected economic data in the U.S. and China, and the launching of sovereign bond quantitative easing (“QE”) in Europe supported the bond rally. Treasury yields decreased and risk assets rallied after the March Federal Open Market Committee (“FOMC”) meeting as both the statement and projections of future federal funds rate (“dot plot”) were more dovish than the market expectation.In March, the European Central Bank (“ECB”) started its sovereign debt purchases under the Public Sector Purchase Programme (PSPP). Spillover effects from the ECB QE also compressed global government bond yields and are likely to continue to do so over the next several quarters as the European Union deals with the potential impact of the Greece bailout plan and debt restructuring or eventual default. Reversing the flattening pattern in Q1, the U.S. Treasury yield curve steepened in Q2, with longer maturity (10 and 30-year) yields increasing the most. Higher European government bond yields, given stronger than expected Euro area economic activity and inflation, spilled over into global rate markets and pushed U.S. yields higher. Separately, U.S. economic activity improved in Q2, as reflected in the June FOMC statement that the economy has been “expanding moderately after having changed little during the first quarter”. However, notwithstanding healthy job growth during the quarter, labor markets slack continues to hold inflation and wages down. 5 In June, Treasury yields declined and risk assets rallied post the FOMC meeting as the projections of future federal funds rate (“dot plot”) were again more dovish than market expectation. The median projection for the Fed Funds rate fell by 25bps for both end 2016 and end 2017 to 1.625% and 2.875%.Importantly, in the press conference, Chair Yellen said that the committee would like to see “more decisive evidence that a moderate pace of economic growth will be sustained”. Volatility in bond markets continued to increase during the quarter, as both the 10-year Treasury and German Bund spiked by close to +0.3% during the first week of June. Regulators and market participants are also becoming increasingly worried about rising volatility. Market Outlook: All factors considered, we remain optimistic on the relative performance of U.S. Agency MBS going forward: 1. Attractive Valuation: U.S. Agency MBS offer attractive valuation and higher yields relative to U.S. Treasuries and credit given a favorable prepayment profile and wider spreads during the quarter. As a result of limited refinancing activity (with the refi index near a 5-year low) and the burnout of the current MBS universe (as over half of the existing universe was originated prior to and experienced the 2012/13 refi wave), call risk for MBS has greatly diminished. 2. Limited high quality investment alternatives: The spectrum of high quality type investments with more than negligible income is very limited. With the entire term structures out to 10- year maturity of both the Japanese and German government yields less than 1% (and lower than the U.S. term structure), the current easing measures implemented by the European Central Bank (PSPP) and the Bank of Japan (Quantitative and Qualitative Easing) further accentuate the scarcity of global supply in high quality assets. 3. Federal Reserve Sponsorship: In the June press conference, Chair Yellen commented that while the FOMC views Q1 economic weakness as transitory, the committee would like to see “more decisive evidence that a moderate pace of economic growth will be sustained”. This indicated potentially a more cautious and gradual pace as the Fed approaches a rate hike, even relative to the 25bps increase per meeting during the 2004-2006 Fed hike cycle. The expected gradual nature of the Fed normalizing interest rates also implies that runoff will be the primary means of reduction of the Fed’s approximately $1.7 trillion MBS portfolio. The potential of the Fed’s holding MBS indefinitely constitutes a strong technical for the sector. 4. Supply/Demand Considerations: Due to capacity reduction, higher origination and compliance costs as related to the Consumer Financial Protection Bureau’s Qualified Mortgage (QM) rules, and lingering representation/warranty and default servicing concerns, net issuance YTD remained subdued at around $70 billion. For the rest of 2015, supply should remain constrained given additional factors of higher interest rate (relative to Q1) and increasing mortgage loan retention by banks. On the demand side, risk-based capital ratios (Basel III regulatory capital regime), along with high-quality liquid asset (HQLA) and liquidity coverage ratios (LCR) should focus banks’ buying of high quality risk-weighted assets such as U.S. Treasuries and agency MBS. Year-to-date, banks had added $60bn net investment in MBS. Money managers weighting of agency MBS also cushion MBS spread widening. 5. Liquidity: Current regulatory changes, including the Volcker Rule and 5% leverage ratio (i.e. proportion of assets funded by equity capital), require dealer de-risking in both the credit and repurchase agreements markets, and has led to deterioration in overall market liquidity. Given its agency/government quality and shorter duration, agency MBS should command a greater liquidity value relative to credit, while also offering more attractive yields relative to other high-quality short term instruments including repurchase agreements. 6. Global Macro economic Uncertainties:Due to global economic headwinds including weak organic economic growth in both the developed markets (e.g. Europe) and EM countries (e.g. China) and ongoing geopolitical (e.g. Greece) risks, agency MBS and U.S. Treasuries should continue to act as a safe haven investment sector. Past performance is not a guarantee of future results. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. However, this Fund only intends to invest in 1 to 3 year duration securities. Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. The federal government guarantees interest payments from government securities while the Fund offers no such guarantee. Government securities, if held to maturity, guarantee the timely payment of principal and interest. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 6 For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating (based on a Morningstar risk-adjusted return measure that accounts for variation in a fund’s monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. The MD Sass 1-3 Year Duration U.S. Agency Bond Fund was rated 4-Stars against the following numbers of Short Government funds over the following time periods: 116 funds in the last three-years. ©2015 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar (2) may not be copied or distributed and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future performance. BofA Merrill Lynch 1-3 Year U.S. Treasury Index: An unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. It is not possible to invest in an index. Duration: A measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Spread: is the percentage point difference between yields of various classes of bonds compared to treasury bonds. This Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. 7 M.D. Sass Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees, shareholder servicing fees and other Fund expenses. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period.(1) Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Retail Class shares of the Equity Income Plus Fund you will pay a maximum initial sales charge of 5.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the examples. The examples include, but are not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. M.D. Sass Equity Income Plus Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) Class C Actual Hypothetical (5% return before expenses) The period is December 1, 2014 – May 31, 2015 for Institutional and Retail Classes and March 25, 2015 – May 31, 2015 for the Class C shares. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.75%and 1.10%, respectively, multiplied by the average account value over the period, multiplied by 182/365.Expenses for Class C are equal to the annualized expense ratio of 1.75% multiplied by the average account value over the period, multiplied by 67/365. 8 M.D. Sass Funds Expense Examples (Continued) (Unaudited) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) The period is December 1, 2014 – May 31, 2015. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.68% and 0.93%, respectively, multiplied by the average account value over the period, multiplied by 182/365. 9 M.D. Sass Equity Income Plus Fund Investment Highlights (Unaudited) The Fund seeks to generate income as well as capital appreciation, while emphasizing downside protection.To achieve its investment objective, the Fund will normally invest in a diversified portfolio of rigorously researched, dividend paying, common stocks that the Fund’s Adviser believes are undervalued.The Fund’s Adviser will also seek to enhance equity returns by writing (selling) covered call options with exercise prices that are generally above the current market prices of the underlying stocks.Additionally, for hedging purposes, to protect the Fund from significant market declines that may occur before the expiration of the put option, the Fund will periodically buy put options on equity security indices.The Fund’s allocation of portfolio holdings as of May 31, 2015 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments)* * Written Options (3.75)% Continued 10 M.D. Sass Equity Income Plus Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2015 Annualized Since Six One Inception Months Year (6/28/13) M.D. Sass Equity Income Plus Fund – Institutional Class 2.63% 6.37% 10.46% CBOE S&P 500 Buy Write Index 5.31% 4.32% 9.36% S&P 500 Index 2.97% 11.81% 17.56% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $1,000,000 Investment * Inception Date 11 M.D. Sass Equity Income Plus Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2015(1) Annualized Since Six One Inception Months Year (6/28/13) M.D. Sass Equity Income Plus Fund Retail Class (with sales charge) -3.44% -0.01% 6.84% Retail Class (without sales charge) 2.46% 6.09% 10.18% CBOE S&P 500 Buy Write Index 5.31% 4.32% 9.36% S&P 500 Index 2.97% 11.81% 17.56% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75%.Returns without sales charge do not reflect the current maximum sale charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 12 M.D. Sass Equity Income Plus Fund – Class C Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2015 Since Inception (3/25/15) M.D. Sass Equity Income Plus Fund – Class C 0.75% CBOE S&P 500 Buy Write Index 1.69% S&P 500 Index 1.15% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and Agency MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality.The Fund’s allocation of portfolio holdings as of May 31, 2015 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 14 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2015 Annualized Since Six One Three Inception Months Year Years (6/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class 0.33% 0.75% 0.66% 1.24% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.40% 0.81% 0.63% 0.70% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date 15 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2015 Annualized Since Six One Three Inception Months Year Years (12/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class 0.21% 0.52% 0.37% 0.57% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.40% 0.81% 0.63% 0.60% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 16 M.D. Sass Equity Income Plus Fund Schedule of Investments May 31, 2015 Shares Value COMMON STOCKS* – 88.42% Airlines – 2.58% Delta Air Lines, Inc. $ Biotechnology – 3.12% Gilead Sciences, Inc. (a) Capital Markets – 2.40% Lazard Ltd. (b) Commercial Banks – 3.13% Citizens Financial Group, Inc. Commercial Services & Supplies – 2.60% ADT Corp. Computers & Peripherals – 2.85% Apple, Inc. Consumer Finance – 5.32% Capital One Financial Corp. Discover Financial Services Containers & Packaging – 2.58% Rock-Tenn Co. Energy Equipment & Services – 1.52% Exterran Holdings, Inc. Food & Staples Retailing – 4.74% CVS Health Corp. Walgreens Boots Alliance, Inc. Food Products – 3.26% Mondelez International, Inc. Health Care Equipment & Supplies – 2.20% Medtronic PLC (b) Health Care Providers & Services – 2.87% McKesson Corp. Hotels, Restaurants & Leisure – 8.62% Apollo Global Management, LLC Aramark Six Flags Entertainment Corp. The accompanying notes are an integral part of these financial statements. 17 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) May 31, 2015 Shares Value COMMON STOCKS* – 88.42% (Continued) Household Durables – 2.05% Whirlpool Corp. $ Insurance – 6.89% Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. Media – 9.34% AMC Entertainment Holdings, Inc. Nexstar Broadcasting Group, Inc. – Class A Sinclair Broadcast Group, Inc. – Class A Time Warner, Inc. Oil, Gas & Consumable Fuels – 5.09% Occidental Petroleum Corp. Williams Cos, Inc. Paper & Forest Products – 2.86% International Paper Co. Pharmaceuticals – 7.46% Pfizer, Inc. Sanofi – ADR Teva Pharmaceutical Industries Ltd. – ADR Semiconductors & Semiconductor Equipment – 2.16% Teradyne, Inc. Specialty Retail – 2.01% Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods – 2.77% Ralph Lauren Corp. TOTAL COMMON STOCKS (Cost $131,907,895) REAL ESTATE INVESTMENT TRUSTS* – 12.95% Crown Castle International Corp. Gaming & Leisure Properties, Inc. Lamar Advertising Co. NorthStar Realty Finance Corp. Outfront Media, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $20,309,466) The accompanying notes are an integral part of these financial statements. 18 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) May 31, 2015 Contracts Value PURCHASED OPTIONS – 1.44% SPDR S&P rust Expiration: September 2015, Exercise Price: $186.00 (a) $ Expiration: December 2015, Exercise Price: $190.00 (a) Expiration: March 2016, Exercise Price: $186.00 (a) TOTAL PURCHASED OPTIONS (Cost $3,901,622) Shares SHORT-TERM INVESTMENTS – 0.59% First American U.S. Treasury Money Market Fund, 0.020% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $957,430) Total Investments (Cost $157,076,413) – 103.40% Liabilities in Excess of Other Assets – (3.40)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as percent of net assets. * All or portion of these securities may be subject to call options written. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2015. ADRAmerican Depositary Receipt The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®). GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 M.D. Sass Equity Income Plus Fund Schedule of Written Options May 31, 2015 Contracts Value CALL OPTIONS ADT Corp. Expiration: July 2015, Exercise Price: $40.00 $ Expiration: July 2015, Exercise Price: $45.00 AMC Entertainment Holdings, Inc. Expiration: September 2015, Exercise Price: $29.00 Apollo Global Management, LLC Expiration: June 2015, Exercise Price: $25.00 Expiration: September 2015, Exercise Price: $25.00 Apple, Inc. Expiration: July 2015, Exercise Price: $130.00 Aramark Expiration: July 2015, Exercise Price: $30.00 Capital One Financial Corp. Expiration: June 2015, Exercise Price: $82.50 Citizens Financial Group, Inc. Expiration: July 2015, Exercise Price: $25.00 Crown Castle International Corp. Expiration: October 2015, Exercise Price: $85.00 CVS Health Corp. Expiration: August 2015, Exercise Price: $100.00 Delta Air Lines, Inc. Expiration: June 2015, Exercise Price: $50.00 Discover Financial Services Expiration: July 2015, Exercise Price: $60.00 Exterran Holdings, Inc. Expiration: August 2015, Exercise Price: $35.00 Gaming & Leisure Properties, Inc. Expiration: July 2015, Exercise Price: $34.60 Expiration: July 2015, Exercise Price: $39.60 Gilead Sciences, Inc. Expiration: August 2015, Exercise Price: $110.00 Hartford Financial Services Group, Inc. Expiration: September 2015, Exercise Price: $43.00 International Paper Co. Expiration: July 2015, Exercise Price: $55.00 Expiration: July 2015, Exercise Price: $57.50 Expiration: October 2015, Exercise Price: $52.50 Lamar Advertising Co. Expiration: July 2015, Exercise Price: $57.50 Expiration: July 2015, Exercise Price: $60.00 Lazard Ltd. (a) Expiration: June 2015, Exercise Price: $54.00 McKesson Corp. Expiration: August 2015, Exercise Price: $240.00 Medtronic PLC (a) Expiration: August 2015, Exercise Price: $77.50 The accompanying notes are an integral part of these financial statements. 20 M.D. Sass Equity Income Plus Fund Schedule of Written Options (Continued) May 31, 2015 Contracts Value CALL OPTIONS (Continued) MetLife, Inc. Expiration: September 2015, Exercise Price: $52.50 $ Mondelez International, Inc. Expiration: June 2015, Exercise Price: $36.00 Expiration: June 2015, Exercise Price: $37.00 Nexstar Broadcasting Group, Inc. Expiration: August 2015, Exercise Price: $50.00 Expiration: August 2015, Exercise Price: $55.00 NorthStar Realty Finance Corp. Expiration: June 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $20.00 Occidental Petroleum Corp. Expiration: August 2015, Exercise Price: $77.50 Outfront Media, Inc. Expiration: June 2015, Exercise Price: $31.00 Expiration: September 2015, Exercise Price: $28.00 Pfizer, Inc. Expiration: June 2015, Exercise Price: $35.00 Expiration: August 2015, Exercise Price: $35.00 Prudential Financial, Inc. Expiration: June 2015, Exercise Price: $87.50 Expiration: September 2015, Exercise Price: $87.50 Ralph Lauren Corp. Expiration: July 2015, Exercise Price: $130.00 Rock-Tenn Co. Expiration: October 2015, Exercise Price: $60.00 Sanofi Expiration: September 2015, Exercise Price: $55.00 Sinclair Broadcast Group, Inc. Expiration: June 2015, Exercise Price: $27.00 20 Expiration: September 2015, Exercise Price: $30.00 Six Flags Entertainment Corp. Expiration: September 2015, Exercise Price: $50.00 Teradyne, Inc. Expiration: July 2015, Exercise Price: $19.00 Teva Pharmaceutical Industries Ltd. Expiration: June 2015, Exercise Price: $60.00 Expiration: June 2015, Exercise Price: $62.50 Time Warner, Inc. Expiration: July 2015, Exercise Price: $85.00 Walgreens Boots Alliance, Inc. Expiration: July 2015, Exercise Price: $85.00 Whirlpool Corp. Expiration: September 2015, Exercise Price: $195.00 Williams Cos, Inc. Expiration: August 2015, Exercise Price: $52.50 The accompanying notes are an integral part of these financial statements. 21 M.D. Sass Equity Income Plus Fund Schedule of Written Options (Continued) May 31, 2015 Contracts Value CALL OPTIONS (Continued) Williams-Sonoma, Inc. Expiration: June 2015, Exercise Price: $77.50 $ TOTAL CALL OPTIONS TOTAL WRITTEN OPTIONS (Premiums received $6,094,251) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 22 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% Fannie Mae – Aces 2014-M5, 0.527%, 01/25/2017 (a) $ $ 2014-M6, 0.468%, 12/25/2017 (a) 2012-M9, 4.025%, 12/25/2017 (a)(b) 2014-M8, 0.442%, 05/25/2018 (a) 2015-M4, 0.388%, 09/25/2018 (a) 2014-M10, 0.103%, 09/25/2019 (a)(b) Fannie Mae Pool 735794, 7.000%, 06/01/2017 545825, 6.000%, 07/01/2017 254443, 6.000%, 09/01/2017 670372, 6.000%, 09/01/2017 254473, 5.500%, 10/01/2017 755513, 4.000%, 11/01/2018 555872, 5.000%, 11/01/2018 745498, 7.000%, 11/01/2018 889972, 7.000%, 11/01/2018 725098, 5.500%, 12/01/2018 255176, 4.500%, 04/01/2019 725527, 5.500%, 05/01/2019 255273, 4.500%, 06/01/2019 725792, 4.500%, 08/01/2019 725707, 5.000%, 08/01/2019 725993, 6.000%, 09/01/2019 735990, 4.500%, 11/01/2019 255547, 4.500%, 01/01/2020 357695, 4.500%, 01/01/2020 995182, 5.500%, 06/01/2020 AB1233, 4.000%, 07/01/2020 MA0459, 4.000%, 07/01/2020 745440, 4.500%, 07/01/2020 735920, 4.500%, 10/01/2020 995158, 4.500%, 12/01/2020 MA0630, 4.000%, 01/01/2021 MA0688, 4.000%, 03/01/2021 745453, 5.500%, 03/01/2021 MA0704, 4.000%, 04/01/2021 890330, 5.000%, 10/01/2021 AE0595, 4.500%, 03/01/2022 889143, 4.500%, 05/01/2022 MA1099, 3.500%, 06/01/2022 890156, 5.000%, 05/01/2023 254954, 4.500%, 10/01/2023 254911, 5.000%, 10/01/2023 254963, 5.500%, 10/01/2023 995874, 5.500%, 11/01/2023 725152, 5.500%, 02/01/2024 The accompanying notes are an integral part of these financial statements. 23 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Fannie Mae Pool (Continued) 255160, 5.500%, 03/01/2024 $ $ 255226, 5.000%, 05/01/2024 255456, 5.500%, 10/01/2024 255667, 5.000%, 03/01/2025 890216, 4.500%, 07/01/2025 735734, 5.500%, 07/01/2025 255984, 4.500%, 11/01/2025 256045, 5.000%, 12/01/2025 256247, 6.000%, 05/01/2026 256272, 5.500%, 06/01/2026 3.500%, 06/15/2026 48081, 4.675%, 12/01/2026 (a) 888281, 6.000%, 04/01/2027 47935, 4.800%, 05/01/2027 (a) 252284, 6.500%, 01/01/2029 323591, 6.500%, 03/01/2029 676661, 5.500%, 01/01/2033 555326, 5.500%, 04/01/2033 555424, 5.500%, 05/01/2033 555531, 5.500%, 06/01/2033 555592, 5.500%, 07/01/2033 725205, 5.000%, 03/01/2034 745096, 5.500%, 11/01/2034 995801, 5.500%, 12/01/2034 735989, 5.500%, 02/01/2035 888073, 5.500%, 02/01/2035 735715, 5.500%, 05/01/2035 889929, 5.500%, 08/01/2037 Fannie Mae REMICS 2002-7, 5.500%, 03/25/2017 2002-11, 5.500%, 03/25/2017 2002-7, 6.000%, 03/25/2017 2002-55-GC, 5.500%, 09/25/2017 2002-55-QE, 5.500%, 09/25/2017 2002-57, 5.500%, 09/25/2017 2002-58, 5.500%, 09/25/2017 2002-59B, 5.500%, 09/25/2017 2002-61, 5.500%, 10/25/2017 2002-74, 5.000%, 11/25/2017 2002-72, 5.500%, 11/25/2017 2002-62, 5.500%, 11/25/2017 2003-27, 3.500%, 03/25/2018 2003-21, 5.000%, 03/25/2018 2003-57, 3.500%, 06/25/2018 2003-57, 5.000%, 06/25/2018 2003-74, 3.750%, 08/25/2018 The accompanying notes are an integral part of these financial statements. 24 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Fannie Mae REMICS (Continued) 2003-91, 4.500%, 09/25/2018 $ $ 2003-81, 4.500%, 09/25/2018 2003-108, 4.000%, 11/25/2018 2003-128, 4.000%, 01/25/2019 2004-3, 4.000%, 02/25/2019 2009-37, 4.000%, 04/25/2019 1999-15, 6.000%, 04/25/2019 2004-27, 4.000%, 05/25/2019 2009-70, 5.000%, 08/25/2019 2011-9, 5.000%, 04/25/2020 1990-73, 0.00%, 07/25/2020 (c) 2011-68, 4.500%, 12/25/2020 2008-24, 5.000%, 04/25/2023 2008-36, 4.500%, 05/25/2023 2003-80, 4.000%, 06/25/2023 2003-46, 4.000%, 06/25/2023 2003-55, 5.000%, 06/25/2023 2003-49, 5.500%, 06/25/2023 2008-62, 4.000%, 07/25/2023 2001-64, 6.000%, 11/25/2031 2010-39, 5.000%, 10/25/2032 2003-44, 0.935%, 06/25/2033 (a) 2005-27, 5.500%, 05/25/2034 2005-23, 5.000%, 04/25/2035 2005-62, 4.750%, 07/25/2035 2006-70, 0.00%, 06/25/2036 (c) 2007-33, 5.500%, 04/25/2037 2009-15, 4.500%, 10/25/2037 2008-53, 1.035%, 07/25/2038 (a) 2010-90, 4.000%, 04/25/2040 FHLMC Multifamily Structured Pass Through Certificates K-002, 4.879%, 05/19/2017 K-701, 3.882%, 11/25/2017 (a) K-706, 1.691%, 06/25/2018 K-F01, 0.534%, 04/25/2019 (a) K-714, 0.744%, 10/25/2020 (a)(b) Q-001, 1.701%, 04/25/2021 K-023, 1.306%, 08/25/2022 (a)(b) FHLMC-GNMA G023, 0.635%, 11/25/2023 (a) Freddie Mac Gold Pool E0-1098, 6.000%, 02/01/2017 G1-1694, 6.500%, 09/01/2019 G3-0234, 6.500%, 11/01/2022 The accompanying notes are an integral part of these financial statements. 25 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Freddie Mac Gold Pool (Continued) E0-1138, 6.500%, 03/01/2017 $ $ E0-1140, 6.000%, 05/01/2017 G1-1418, 6.500%, 07/01/2017 G1-1350, 6.000%, 10/01/2017 E0-1251, 5.500%, 11/01/2017 G1-1337, 5.500%, 11/01/2017 G1-1516, 6.000%, 03/01/2018 G1-1509, 6.000%, 03/01/2018 E0-1343, 5.000%, 04/01/2018 G1-1399, 5.500%, 04/01/2018 E0-1386, 5.000%, 06/01/2018 E0-1488, 5.000%, 10/01/2018 E0-1490, 5.000%, 11/01/2018 E0-1497, 5.500%, 11/01/2018 G1-2471, 4.500%, 12/01/2018 G1-2883, 5.000%, 12/01/2018 G1-1731, 5.500%, 12/01/2018 G1-1551, 5.500%, 02/01/2019 G1-1574, 6.000%, 02/01/2019 G1-3052, 5.000%, 03/01/2019 B1-5137, 4.000%, 06/01/2019 G1-2081, 4.500%, 06/01/2019 G1-8009, 5.000%, 09/01/2019 G1-8016, 5.000%, 10/01/2019 G1-3330, 6.000%, 10/01/2019 G1-8020, 4.500%, 11/01/2019 G1-1653, 5.500%, 12/01/2019 G1-1649, 4.500%, 02/01/2020 G1-1650, 5.000%, 02/01/2020 G1-2569, 4.000%, 05/01/2020 G1-1717, 5.000%, 06/01/2020 G1-1722, 5.000%, 07/01/2020 G1-1754, 6.000%, 07/01/2020 G1-3272, 4.500%, 08/01/2020 G1-1720, 4.500%, 08/01/2020 G1-1838, 6.000%, 08/01/2020 G1-3312, 4.500%, 09/01/2020 G1-3318, 5.000%, 10/01/2020 G1-1773, 5.000%, 10/01/2020 G1-2046, 4.000%, 12/01/2020 G1-2911, 4.000%, 02/01/2021 G1-1938, 4.500%, 03/01/2021 G1-2189, 5.500%, 03/01/2021 G1-1941, 5.500%, 04/01/2021 G1-2239, 5.500%, 07/01/2021 G1-2322, 5.500%, 07/01/2021 C9-0457, 6.500%, 07/01/2021 The accompanying notes are an integral part of these financial statements. 26 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Freddie Mac Gold Pool (Continued) G1-3621, 6.500%, 08/01/2021 $ $ G1-2381, 5.000%, 09/01/2021 G1-2456, 4.000%, 10/01/2021 G1-2403, 5.000%, 10/01/2021 G1-2717, 5.500%, 11/01/2021 G1-2942, 4.500%, 01/01/2022 G1-2491, 5.000%, 01/01/2022 G1-2977, 5.500%, 10/01/2022 G1-2935, 5.000%, 01/01/2023 C9-0676, 5.500%, 05/01/2023 D9-6027, 5.500%, 05/01/2023 C9-0689, 4.500%, 07/01/2023 C9-0705, 4.500%, 09/01/2023 C9-0706, 5.000%, 09/01/2023 G1-3345, 6.500%, 10/01/2023 G1-4160, 6.000%, 01/01/2024 G1-3390, 6.000%, 01/01/2024 G1-3692, 5.500%, 02/01/2024 G1-3610, 5.500%, 02/01/2024 C9-0830, 4.500%, 05/01/2024 G1-8330, 4.500%, 11/01/2024 E0-2684, 4.500%, 03/01/2025 G3-0289, 7.000%, 09/01/2025 J1-4785, 4.000%, 03/01/2026 G1-4159, 4.000%, 06/01/2026 G1-4204, 4.500%, 06/01/2026 C9-0989, 6.000%, 09/01/2026 3.000%, 06/15/2027 C9-1075, 6.000%, 08/01/2027 G0-1584, 5.000%, 08/01/2033 C0-1649, 5.500%, 10/01/2033 G0-5168, 5.000%, 12/01/2034 H0-9207, 6.500%, 08/01/2038 Freddie Mac REMICS 2344, 6.000%, 08/15/2016 2354, 5.750%, 09/15/2016 2381, 5.500%, 11/15/2016 2458, 5.500%, 06/15/2017 3669, 3.500%, 06/15/2017 3204, 5.000%, 08/15/2017 2503-TG, 5.500%, 09/15/2017 2503-BH, 5.500%, 09/15/2017 2508, 5.000%, 10/15/2017 2515, 5.000%, 10/15/2017 2509, 5.000%, 10/15/2017 2513-DB, 5.000%, 10/15/2017 The accompanying notes are an integral part of these financial statements. 27 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Freddie Mac REMICS (Continued) 2510, 5.000%, 10/15/2017 $ $ 2513-JE, 5.000%, 10/15/2017 2564, 5.500%, 10/15/2017 2543, 5.000%, 12/15/2017 2555, 4.250%, 01/15/2018 2575, 5.000%, 02/15/2018 2564, 5.000%, 02/15/2018 2629, 4.000%, 03/15/2018 2617, 4.500%, 05/15/2018 2631, 4.500%, 06/15/2018 2627, 4.500%, 06/15/2018 2686, 3.500%, 10/15/2018 2685, 4.000%, 10/15/2018 2696, 4.000%, 10/15/2018 2707, 4.500%, 11/15/2018 2735, 4.000%, 01/15/2019 2786, 4.000%, 04/15/2019 2773, 4.000%, 04/15/2019 2790, 5.000%, 05/15/2019 3414, 4.000%, 12/15/2019 2934, 0.00%, 02/15/2020 (c) 2958, 4.500%, 04/15/2020 3033, 4.500%, 09/15/2020 3621, 5.000%, 01/15/2021 2522, 5.500%, 11/15/2022 2649, 3.500%, 07/15/2023 2676, 5.000%, 09/15/2023 3842, 3.500%, 12/15/2023 2720, 5.000%, 12/15/2023 2950, 5.000%, 12/15/2023 2783, 5.000%, 04/15/2024 2824, 5.000%, 07/15/2024 2835, 5.500%, 08/15/2024 2892, 5.000%, 11/15/2024 3741, 3.500%, 03/15/2025 3784, 4.000%, 01/15/2026 3178, 6.000%, 09/15/2028 2344, 6.500%, 08/15/2031 2690, 5.000%, 04/15/2032 2752, 5.000%, 10/15/2032 3136, 0.486%, 04/15/2036 (a) Ginnie Mae I Pool 781567X, 5.000%, 02/15/2018 781731X, 4.500%, 11/15/2018 782098X, 6.000%, 01/15/2020 781919X, 5.000%, 05/15/2020 The accompanying notes are an integral part of these financial statements. 28 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Principal Amount Value MORTGAGE BACKED SECURITIES – 83.79% (Continued) Ginnie Mae I Pool (Continued) 782039X, 5.500%, 11/15/2020 $ $ 782232X, 5.000%, 07/15/2021 782618X, 4.500%, 04/15/2024 741854X, 4.000%, 05/15/2025 Government National Mortgage Association 2013-101, 0.514%, 05/16/2035 2009-104, 4.250%, 07/20/2036 2008-55, 5.000%, 07/20/2037 2010-112, 3.000%, 04/20/2038 2011-40, 2.500%, 06/20/2038 2009-15, 4.250%, 12/20/2038 2009-101, 4.000%, 08/20/2039 2013-55, 1.579%, 12/16/2042 2013-107, 0.847%, 11/16/2047 (a)(b) 2013-15, 0.626%, 08/16/2051 (a)(b) 2013-07, 0.696%, 05/16/2053 (a)(b) 2013-01, 0.914%, 02/16/2054 (a)(b) 2013-105, 0.687%, 06/16/2054 (a)(b) 2013-17, 0.963%, 06/16/2054 (a)(b) 2013-40, 1.073%, 06/16/2054 (a)(b) 2013-101, 0.879%, 10/16/2054 (a)(b) 2013-156, 0.933%, 06/16/2055 (a)(b) 2014-01, 0.760%, 09/16/2055 (a)(b) 2014-54, 0.875%, 09/16/2055 (a)(b) 2014-120, 0.780%, 04/16/2056 (a)(b) 2014-73, 0.890%, 04/16/2056 (a)(b) 2014-138, 0.888%, 04/16/2056 (a)(b) Freddie Mac Strips S0-1556, 0.00%, 04/01/2028 (c) TOTAL MORTGAGE BACKED SECURITIES (Cost $69,676,201) U.S. GOVERNMENT NOTE/BOND – 12.10% United States Treasury Note/Bond 0.125%, 04/15/2016 0.625%, 08/15/2016 0.625%, 12/31/2016 1.750%, 09/30/2019 TOTAL U.S. GOVERNMENT NOTE/BOND (Cost $10,298,439) The accompanying notes are an integral part of these financial statements. 29 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2015 Shares Value SHORT-TERM INVESTMENTS – 13.72% First American U.S. Treasury Money Market Fund, 0.020% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,670,416) Total Investments (Cost $91,645,056) – 109.61% Liabilities in Excess of Other Assets- (9.61)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2015. (b) Represents an interest-only security that entitles holders to receive only interest payments on underlying mortgages. (c) Represents an principal-only security that entitles holders to receive only principal payments on underlying mortgages. The accompanying notes are an integral part of these financial statements. 30 M.D. Sass Funds Statements of Assets and Liabilities May 31, 2015 Equity 1-3 Year Duration Income U.S. Agency Plus Fund Bond Fund ASSETS Investments, at value (cost $157,076,413 and $91,645,056) $ $ Receivable for investments sold — Cash held at broker — Dividends and interest receivable Receivable for Fund shares sold Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received of $6,094,251 and $0, respectively) — Payable for investments purchased Payable to affiliates Payable for Fund shares redeemed Payable for distribution fees Payable to Advisers Payable for shareholder servicing fees — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss from investments ) ) Net unrealized appreciation (depreciation) on investments: Investments and purchased options Written options ) — Net Assets $ $ Retail Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ $ Maximum offering price per share(1) $ $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ $ Class C Shares Net assets N/A Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) N/A Net asset value, offering price and redemption price per share $ N/A Reflects a maximum sales charges of 5.75% for the Equity Income Plus Fund ($11.53 / 0.9425). The accompanying notes are an integral part of these financial statements. 31 M.D. Sass Funds Statements of Operations For the Year Ended May 31, 2015 Equity 1-3 Year Duration Income U.S. Agency Plus Fund Bond Fund INVESTMENT INCOME Dividend income $ $ — Interest income (net of amortization and paydown gains and losses) — TOTAL INVESTMENT INCOME EXPENSES Management fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Legal fees Custody fees Chief Compliance Officer fees Reports to shareholders Trustees' fees Distribution fees – Retail Class Pricing expenses Shareholder servicing fees – Retail Class — Distribution fees – Class C 35 — Shareholder servicing fees – Class C 12 — Other expenses TOTAL EXPENSES Expense recoupment by advisers (Note 4) — Expense waiver by advisers (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from investments: Investments and purchased options Written options ) — Change in net unrealized appreciation (depreciation) on investments: Investments and purchased options ) Written options — NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ (1) Net of $51,036 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 32 M.D. Sass Equity Income Plus Fund Statements of Changes in Net Assets Year Ended Period Ended May 31, 2015 May 31, 2014(1) FROM OPERATIONS Net investment income $ $ Net realized gain (loss) from: Investments and purchased options ) Written options ) ) Change in net unrealized appreciation (depreciation) on: Investments and purchased options Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Retail Class ) ) Net investment income – Institutional Class ) ) Net investment income – Class C (6 ) — Net realized gain – Retail Class ) — Net realized gain – Institutional Class ) — Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Retail Class Proceeds from shares sold – Institutional Class Proceeds from shares sold – Class C — Proceeds from shares issued from transfers in-kind – Institutional Class(2) — Shares issued in reinvestment of distributions – Retail Class Shares issued in reinvestment of distributions – Institutional Class Shares issued in reinvestment of distributions – Class C 6 — Payments for shares redeemed – Retail Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year — End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ (1) The Equity Income Plus Fund commenced operations on June 28, 2013. (2) See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 33 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statements of Changes in Net Assets Year Ended Year Ended May 31, 2015 May 31, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Retail Class ) ) Net investment income – Institutional Class ) ) Net investment income – StoneCastle Treasurer Class(1) — ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Retail Class Proceeds from shares sold – Institutional Class Proceeds from shares sold – StoneCastle Treasurer Class — Proceeds from exchange of StoneCastle Treasurer Class shares(1) — Shares issued in reinvestment of distributions – Retail Class Shares issued in reinvestment of distributions – Institutional Class Shares issued in reinvestment of distributions – StoneCastle Treasurer Class(1) — Payments for shares redeemed – Retail Class ) ) Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – StoneCastle Treasurer Class(1) — ) Payments for exchange to Institutional Class — ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ $ The StoneCastle Treasurer class shares converted to Institutional Class shares on February 20, 2014. See Note 1 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 34 M.D. Sass Equity Income Plus Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout the Year/Period Year Ended Period Ended May 31, 2015 May 31, 2014(1) Net Asset Value, Beginning of Year/Period $ $ Income (loss) from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From realized gain ) — Total distributions paid ) ) Net Asset Value, End of Year/Period $ $ Total Return(4)(6) % % Supplemental Data and Ratios: Net assets at end of year/period (000's) $ $ Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses % % After waivers and reimbursements of expenses % % Ratio of net investment income to average net assets(5) Before waivers and reimbursements of expenses % % After waivers and reimbursements of expenses % % Portfolio turnover rate(4) % % The Institutional share class commenced operations on June 28, 2013. Per share net investment income has been calculated using the daily average shares outstanding method. Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized for periods less than one year. Annualized for periods less than one year. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. The accompanying notes are an integral part of these financial statements. 35 M.D. Sass Equity Income Plus Fund – Retail Class Financial Highlights Per Share Data for a Share Outstanding Throughout the Year/Period Year Ended Period Ended May 31, 2015 May 31, 2014(1) Net Asset Value, Beginning of Year/Period $ $ Income (loss) from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From realized gain ) — Total distributions paid ) ) Net Asset Value, End of Year/Period $ $ Total Return(4)(6) % % Supplemental Data and Ratios: Net assets at end of year/period (000's) $ $ Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses % % After waivers and reimbursements of expenses % % Ratio of net investment income to average net assets(5) Before waivers and reimbursements of expenses % % After waivers and reimbursements of expenses % % Portfolio turnover rate(4) % % The Retail share class commenced operations on June 28, 2013. Per share net investment income has been calculated using the daily average shares outstanding method. Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized for periods less than one year. Annualized for periods less than one year. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. The accompanying notes are an integral part of these financial statements. 36 M.D. Sass Equity Income Plus Fund – Class C Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2015(1) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From realized gain — Total distributions paid ) Net Asset Value, End of Period $ Total Return(5)(7) % Supplemental Data and Ratios: Net assets at end of period (000's) $
